Citation Nr: 1546420	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  97-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The September 1994 rating decision denied an application to reopen the claim.  In December 2000 the Board remanded the issue for further development, in March 2003 the Board reopened the claim, and in September 2003 and October 2005 the Board remanded the claim for additional development.

In a decision dated in October 2006, the Board denied the issue of entitlement to service connection for a personality disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008 the Court issued an Order vacating the Board's October 2006 decision and granting the parties' Joint Motion for Remand (JMR).  

In March 2009 the Board remanded the matter for further development consistent with the parties' JMR.  After the requested development was completed the Board, in January 2013 again denied the issue of service connection for a psychiatric disorder.  The Veteran appealed that decision.

In a Memorandum Decision dated in May 2014 the Court vacated the Board's January 2013 decision and remanded the matter for further development.

In February 2015 the Board remanded the Veteran's claim for the Veteran to be afforded a hearing before a Veterans Law Judge.  In May 2015 the Veteran was afforded a hearing before a Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in May 2014 the Court vacated the Board's January 2013 decision denying entitlement to service connection for an acquired psychiatric disorder and remanded the issue for further consideration by the Board.

The Court found that the Board did not consider whether the VA examination reports on which it relied were adequate.  With regard to a VA medical opinion dated in July 2006, the Court noted that the examiner was asked "to opine as to whether it is at least as likely as not that there is evidence of any superimposed psychiatric illness(es) to the personality disorder during service."  The Court quoted the medical opinion:

[The Veteran's] report and history indicate that he experienced some depression as well as antisocial features as early as age 12.  Therefore, it is as likely as not that the depression was superimposed on his personality disorder during the service.  However, it must be noted that the depression was a pre-existing condition to the service, and it is not likely the result of his military service.  The patient's significant impairments in occupational and interpersonal functioning are due to his alcohol abuse and antisocial personality disorder. 

The Court found that the examiner did not discuss whether the Veteran's pre-existing depression was aggravated by service.  

The Court discussed a March 2012 VA medical examination.  The Court noted that the first post service treatment history entry discussed by the examiner was dated in February 1994.  The examiner was reported to diagnose the Veteran with an adjustment disorder with mixed anxiety and depressive symptoms and an antisocial personality disorder.  The Court indicated that the examiner reported that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The rationale was quoted by the Court as:

Symptoms of anxiety, depression, self-disdain, perception of failure, loss of interest in activity and others, feelings of w[or]thlessness, low energy, fatigue, irritability impairments in concentration, fatigue, fear of the worst happening, fear of losing control, and nervousness are associated with the adjustment disorder.

Failure to conform to social norms, impu[ls]ivity, irritability and aggressiveness, recklessness, consistent irresponsibility as indicated by failure to sustain consistent work behavior, and lack of remorse are associated with Antisocial Personality Disorder.

However, as noted above symptoms of irritability are associated with both. 

The Court noted that the examiner was asked a single question, "Is the veteran's personality disorder at least as likely as not (50[%] or greater probability) incurred in or caused by active duty service, November 9, 1961[,] to April 1962[?]"  The Court reported that the examiner found that the Veteran's personality disorder was less likely than not incurred in or caused by service.  The reasoning was quoted by the Court:

As indicated by [the Veteran] in this interview, his history includes that of bullying other children and poor peer relations.  Furthermore, as indicated in an interview while in the military dated [February 1962], [he] again reported a history of poor peer relations stating that he had no friends.  This history is consistent with the lack of empathy and history of individuals who are diagnosed with antisocial personality disorder.  Furthermore, it is noteworthy that the literature on personality disorders considers personality disorders to be developed throughout childhood, but to be evident in late adolescence or early adulthood.  Therefore, it is not consistent with the etiology of personality disorder for the disorder to have developed during a brief period of less than one year in early adulthood. 

The Court commented upon a VA medical examination addendum dated in August 2012.  The addendum was sought for the examiner to clarify whether the Veteran's diagnosed conditions pre-existed service and, if so, whether they were aggravated by service.  The Court noted that the examiner found that the Veteran's personality disorder pre-existed service and was not aggravated by service, citing unspecified literature that contained no evidence that personality disorders are aggravated by the conditions that the Veteran experienced in the military.  The Court quoted the examiner's opinion as:

This adjustment disorder refers to his difficulty adjusting to his recent release from long-term incarceration.  Therefore, it did not pre-exist his service.  The Adjustment Disorder with Mixed Anxiety and Depressive Symptoms is considered LESS LIKELY AS NOT related to his military service as it refers to adjustment to a change that occurred (release from long-term incarceration) years after his discharge from the military. 

Subsequent to the Court's decision, the Veteran appeared at a hearing before the undersigned.  The Veteran's attorney has submitted a private medical opinion regarding the Veteran's claim based upon interviews of the Veteran, review of the Veteran's service treatment records, and the Veteran's post-service treatment records.  The private provider discussed and quoted from the prior VA medical examinations.

The private provider rendered the opinion that the Veteran suffers from severe major depressive disorder that had its first presentation during his period of military service.  He indicated that he firmly believed that the Veteran's service medical records showed the classic presentation of major depressive disorder symptomology.  In addition, the provider diagnosed the Veteran with alcohol dependence and abuse.  

The private provider disagreed with the findings of the VA psychologists' diagnosis of dysthymia and anti-social personality disorder that pre-existed service.  He indicated that the diagnoses trivialized the severity of the Veteran's major depressive disorder and ignored his severe alcoholism.  The private provider noted that the VA examiners overlooked the significance of a May 1997 opinion that the Veteran had symptoms of depression/dysthymic disorder that started when he was a teenager.  He noted that the Veteran entered service as a teenager and his enlistment examination did not show any pre-existing psychiatric or behavioral problems.  The private provider opined that the VA diagnosis of anti-social personality disorder is inconsistent with the DSM-IV's standards.  The DSM-IV was noted to indicate that symptoms of personality disorder are usually seen by the age of fifteen.  He went on to repeat that the Veteran had no signs of psychiatric or behavioral disorder prior to his military service.

The Board finds the private provider's medical opinion to be inadequate.  Although the examiner provided a thorough review of the claims file and addresses the VA medical examiner's findings, the opinion is based upon a lack of any evidence of any psychiatric or behavioral disorder prior to service.  However, the provider examiner quoted VA medical examiners' reports indicating that the Veteran had reported that he had symptoms prior to service.  The private provider indicated that the VA examiners overlooked the significance of a May 1997 opinion that the Veteran had symptoms of depression/dysthymic disorder that started when he was a teenager and found it significant that the Veteran entered service while a teenager.  The Board notes that the Veteran was also a teenager prior to entering.  In addition, the private examiner reported that the VA opinions do not comport with DSM-IV criteria in that symptoms of a personality disorder are usually seen by the age of fifteen.  However, he does not appear to reconcile the statement quoted from the July 2006 VA examination that the Veteran had "some depression as well as antisocial features as early as age 12."

As the medical opinions of record are inadequate, the Board finds that remand is appropriate for the Veteran to be provided an adequate VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The records reveal that the Veteran receives continued treatment from VA.  Specifically, the March 2012 VA examination report noted continued treatment at VA, including a January 2012 consult.  However, VA treatment records dated since January 2004 have not been associated with the claims file.  On remand, attempts must be made to obtain complete VA treatment records dated since January 2004.  38 C.F.R. § 3.159 (2015).

The record reveals that the Veteran was incarcerated on more than one occasion.  Prison medical summaries were noted to have been reviewed by the VA medical examiner in June 2006.  However, records of the Veteran's treatment while incarcerated have not been associated with the claims file.  On remand, the Veteran must be asked to adequately identify his periods and locations of incarceration and, after obtaining any necessary authorization, attempts must be made to obtain the Veteran's medical records from the prisons identified by the Veteran.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since January 2004.

2.  Request that the Veteran identify his periods and locations of incarceration.

3.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file medical records regarding the Veteran from the prisons identified.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The examiner should review the claims file.  The examiner should provide a rationale for all opinions reached.  The examiner should provide an opinion on the following:

a)  Was a current psychiatric disorder present during service?  If so, is there clear and unmistakable (obvious and manifest) evidence that the Veteran had an acquired psychiatric disorder prior to his active service?  The examiner should take into consideration the conflicting accounts in the record and comment on the prior VA and private examinations.

b)  If there clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to his active service, is there clear and unmistakable (obvious and manifest) evidence that the Veteran's pre-existing acquired psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder?

c)  If a psychiatric disorder did not pre-exist service, is it at least as likely as not that the Veteran's current acquired psychiatric disorder was caused by, or had its onset in, active service (to include as being due to the head injury noted in service)?

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


